Title: From Benjamin Franklin to James Searle, 13 September 1780
From: Franklin, Benjamin
To: Searle, James


Sir
Passy, Wednesday morning Sept. 13. 1780
I received the Letters and Pacquets you were so good as to send me by Mr Dana on Monday, and I thank you for your Care of them. I sent my Grandson the same Afternoon to congratulate you on your Arrival, and to request the Honour of your Company at Dinner this Day. But he did not meet with you. I was out all Day yesterday at Versailles, and so the Repeating of the Message happen’d to be omitted. If you are not otherwise engaged I shall be glad to see you. My Grandson will conduct you. With great Regard, I have the honour to be, Sir, Your most obedient and most humble Servant
B Franklin
Honble. Mr Searle
